NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            13-APR-2022
                                            08:29 AM
                                            Dkt. 9 ODSD
                        NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I

                   RK-H, Plaintiff-Appellee, v.
                    MK-H, Defendant-Appellant.


        APPEAL FROM THE FAMILY COURT OF THE FIRST CIRCUIT
                    (CASE NO. FC-D 08-1-2490)


                     ORDER DISMISSING APPEAL
      (By:  Ginoza, Chief Judge, Leonard and McCullen, JJ.)
          Upon review of the record, it appears that:
          (1) On December 30, 2021, self-represented Defendant-
Appellant MK-H conventionally filed a "Letter of Notice,"
construed as a notice of appeal in the underlying case, FC-D
No. 08-1-2490, without the fees required by Hawai#i Rules of
Appellate Procedure (HRAP) Rule 3(a);
          (2) On January 5, 2022, the clerk electronically filed
the notice of appeal to create the appeal in CAAP-XX-XXXXXXX;
          (3) On January 12, 2022, the appellate clerk entered a
notice of non-payment, instructing MK-H to pay the filing fee or
request a fee waiver on or before January 24, 2022, or the appeal
could be dismissed. The appellate clerk mailed the notice of
non-payment to MK-H's address on the notice of appeal, and no
return mail was received;
          (4) The record on appeal was due on or before
March 7, 2022, see HRAP Rule 11(b)(1), but MK-H failed to pay the
filing fee or request a fee waiver from this court;
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


           (5) On March 10, 2022, the appellate clerk entered a
default of the record on appeal, informing MK-H that the time to
docket the appeal had expired, MK-H had not paid the filing fee
or obtained an order allowing him to proceed on appeal in forma
pauperis, the matter would be brought to the court's attention on
March 21, 2022, for action that may include dismissal of the
appeal, and MK-H could seek relief from default by motion. The
appellate clerk mailed the default notice to MK-H's address on
the notice of appeal, but the United States Postal Service
returned the envelope, marked, "Return to Sender, Not Deliverable
as Addressed, Unable to Forward"; and
           (6) MK-H has not filed a notice of change of address,
consistent with HRAP Rule 25(f), or taken any further action in
this appeal. An appeal may be dismissed where the record on
appeal has not been prepared because the appellant failed to pay
the required fees or obtain an order allowing the appellant to
proceed in forma pauperis. HRAP Rule 11(b)(2), (c)(2).
           Therefore, IT IS HEREBY ORDERED that the appeal is
dismissed.
           DATED: Honolulu, Hawai#i, April 13, 2022.

                                      /s/ Lisa M. Ginoza
                                      Chief Judge

                                      /s/ Katherine G. Leonard
                                      Associate Judge
                                      /s/ Sonja M.P. McCullen
                                      Associate Judge




                                  2